Citation Nr: 1335020	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-44 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for spondylosis of the thoracolumbar spine.

2.  Entitlement to service connection for spondylosis of the thoracolumbar spine.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied entitlement to service connection for a right knee disability and found that new and material evidence was not submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine disorder, respectively.

Although the March 2009 rating decision also found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, the Veteran's April 2009 notice of disagreement singularly addressed her right knee claim.  Additional July 2009 and January 2010 rating decisions continued to find that new and material evidence had not been submitted to reopen the Veteran's spine claim.  Testimony provided during a June 2010 Decision Review Officer hearing (the transcript is contained in the record) was sufficient for a notice of disagreement, and can be applied to the July 2009 rating decision as it was provided within one year of notice of that denial.

The Veteran appeared and testified at a personal hearing in July 2013 before the undersigned Veterans Law Judge sitting.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for spondylosis of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Entitlement to service connection for spondylosis of the thoracolumbar was initially denied in a January 2006 rating decision which found that Veteran was not treated for a spine disorder in service and that there was no evidence relating the Veteran's current spine disorder to her active service.  In March 2009, the RO found that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal the decision and it became final. 

2.  The evidence received since March 2009 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for spondylosis of the thoracolumbar spine and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, her current right knee disability is related to her in-service right knee injury.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied entitlement to service connection for spondylosis of the thoracolumbar spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for spondylosis of the thoracolumbar spine.  38 C.F.R. § 3.156  (2013).

3.  A right knee disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims to reopen a claim of entitlement to service connection for spondylosis of the thoracolumbar spine and entitlement to service connection for a right knee disorder, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence of record at the time of the March 2009 rating decision included private and VA treatment records through 2008, and statements from the Veteran that she initially injured her back during intensive training in service.  Although the service treatment records contained in the claims file do not have a receipt date, they are mentioned in the 2006 rating decision, and so were also of record prior to March 2009.  The RO found that there was no evidence of an in-service injury or evidence of a diagnosis of arthritis within one year of discharge from service.  The March 2009 rating decision found that new and material evidence had not been provided to reopen the thoracolumbar spondylosis claim.  As the Veteran did not appeal this decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence associated with the claims file after the March 2009 rating decision includes additional private treatment records and statements from the Veteran.  Additionally, the evidence includes a December 2011 private nexus opinion which related the Veteran's current spine disorder to her reported in-service injury. 

While the Veteran has previously stated to the VA that her spine symptoms began in service during intensive training, the December 2011 private physician's statement related her current spine disorder to her reported in-service injury.  Such evidence is presumed credible for purposed of determining whether new and material evidence has been submitted.  As this evidence is new and raises a reasonable possibility of substantiating the claim, the claim must be reopened. 

Service Connection
Laws and Regulations

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337   (2006). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). 

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096. 

Recently, in Horn v. Shinseki, 25 Vet. App. 231 (2012) the United States Court of Appeals for the Federal Circuit  has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  The Board notes that in the claim on appeal, the claimed disability was found on the service entrance examination, and thus Horn is not for application.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran argues that her in-service knee injury in 1985 resulted in continued symptomatology and that her current knee disorder is related to this in-service injury.  She argues that her pre-service right knee injury was completely healed prior to service.  Lastly, she argues that her 2006 injury was an aggravation of her in-service injury.

Service treatment records include an enlistment examination which noted an orthoscopic scar on the right knee.  The Veteran reported an arthroscopic examination of the right knee at age 17 following a softball injury.  At the time of enlistment she denied having swelling or pain in the right knee since recovering from the softball injury.    Lastly, she argues that her 2006 injury was an aggravation of her in-service injury.

Service treatment records include a July 1984 enlistment examination which noted an orthoscopic scar on the right knee.  The Veteran reported an arthroscopic examination of the right knee at age 17 following a softball injury.  At the time of enlistment she denied having swelling or pain in the right knee since recovering from the softball injury.  She had an orthopedic consultation, which noted a history of arthroscopy of the right knee four years prior, with "no symptoms since."  She had a full range of motion of her knee, without tenderness, effusion or instability.  X-rays were noted to be negative.  The orthopedic consultation included a finding of a "normal right knee examination."  The service treatment records reveal a November 1, 1985 complaint of right knee pain after twisting her knee walking down a flight of stairs.  There was swelling on the medial aspect of the right knee.  She was assessed with a "possible mild tear of the medial cruciate ligament."  She was treated with pain medication, an ace bandage and crutches.  A November 2, 1985 x-ray was normal.  On November 4, 1985 she continued to have soft-tissue swelling and effusion.  She was tender over the anterior area of the jointline and somewhat tender over the medial collateral ligament.  She was assessed with "medial collateral ligament strain and the effusion are indicative of a possible internal knee problems;" however, she was continued on conservative treatment.  On November 14, 1985 she was seen for a follow-up and reported decreased pain, decreased swelling, and increased motion.  She was walking without crutches.  She had a negative cruciate sign, negative meniscus sign and negative togal sign.  She had tenderness in the anterior portion of the joint space just lateral to the patella tendon.  She was assessed with "resolving right knee sprain, possible cartilaginous bruise."  On her March 1986 separation evaluation the Veteran denied a "trick" or locked knee and had a normal lower extremity evaluation.

There are no pertinent (right knee) post-service treatment records available between the Veteran's separation in March 1986 and 1994.  In August 1994, she complained of right knee pain following a motor vehicle accident.  An x-ray of the right knee was negative.  She had slight swelling of the "right pre-patellar arm," and was diagnosed with a contusion of the right knee.  

In January 2002, the Veteran had an x-ray of her right knee after falling off of a scooter.  She complained of pain in the anterior aspect of her right knee.  The x-ray did not reveal a bony abnormality.  She had some soft tissue swelling superior to the patella.

In January 2006, the Veteran was a new patient for Dr. Stamp, and underwent a physical and nerve study secondary to complaints of bilateral hand pain and numbness.  Examination of her right lower extremity was normal, with no misalignment, or tenderness.  Her right lower extremity had a full range of motion and normal stability.

A treatment record from February 2006 from the Cleveland Medical Center noted a "convoluted story" regarding the Veteran injuring her right knee, which was noted "as best [as the doctor could] surmise she was riding on top of some sort of vehicle or truck and when it stopped suddenly she fell to the ground and hit her knee on cement."  She reported a prior surgery on her right knee.  X-rays revealed mild joint narrowing and "very mild degenerative joint disease."  An April 2006 treatment record for a psychiatric consultation indicated that in February her boyfriend assaulted her and dragged her beside a car and left her lying in the street with an injured knee.  She reported she went to the emergency room and was told she had a sprained ligament, but that her knee had not improved yet.

In March 2006, private physician T.P.S. saw the Veteran for an initial visit with complaints of knee pain.  She reported an injury in February 2006 where she was thrown off the back of a truck and her right knee buckled inward.  "No other history of trauma or surgery on this knee."  She had immediate onset of severe medial-sided pain.  X-rays were negative.  The impression was of severe sprain of the right knee to the medial collateral ligament.  In October 2006, she returned for further physical therapy instruction.  Dr. T.P.S. reported that she was "somewhat confused on what had been discussed throughout her case," and Dr. T.P.S. had to remind her "that she had an old injury, which appears to be a chronic ACL tear when she was 16-years old.  She says she never had any problems with her knee up until the time that she was struck" in February 2006.  "However, she certainly does have some osteoarthritic changes in the knee and a small lateral meniscus tear."

A June 2006 private record from Cleveland Regional Medical Center included the Veteran's report of a "several month history of knee pain/dysfunction since an accident/injury reported in February."  The Veteran was seeking rehabilitation after an arthroscopic knee surgery.

In February 2007, the Veteran underwent a right anterior cruciate ligament reconstruction with quadruple hamstring autograft.  She was noted to have a right chronic anterior cruciate ligament tear.  During the operation she was found to have a normal medial meniscus, normal posterior cruciate ligament and a completely torn anterior cruciate ligament from the femoral insertion site.  There was evidence of a previous lateral compartment partial lateral meniscectomy.

In January 2009, the Veteran was afforded a VA examination.  She reported injuring her knee in service and using crutches for two weeks.  She stated she returned to duty after two weeks, but reduced her physical activities and left the service.  She reported increased right knee pain in the 1990s and an ACL repair in February 2007.  She had MCL and ACL repair in 2006.  After a physical examination, the examiner opined that it was "less likely as not that the current right knee MCL, chronic ACL tear was caused by the right MCL strain treated in service."  The examiner noted that the MCL strain in service was a "self-limiting injury" which resolved in service as "evidenced by the Veteran's return to full duty until her separation in 1986."  The examiner also noted that post-service private treatment records documented "at least two acute right knee injuries prior to surgeries, including domestic violence injury and a work-related injury.  These post-service injuries are the more likely cause of the Veteran's right knee ACL chronic tear and MCL tear."

In November 2009, private physician E.C.J. provided a statement that the Veteran was under his care since she underwent ACL reconstruction with hamstring graft in February 2009.  He noted she had an injury in 1984, but was cleared for service.  She had another traumatic episode during service.  He found that "it is certainly within reason that she had torn her ACL [in service in 1985] since she did subsequently have resolution of the swelling and motion.  However, ever since that episode she has had instability to the knee.  This became very apparent as she became more active."  He opined that "she tore her ACL at the November 1, 1985 injury."

In December 2009, a certified athletic trainer/licensed athletic trainer from Shelby High School provided a statement that the Veteran was seen at the school's clinic on multiple occasions for pain, swelling and internal derangement symptoms of her right knee since October 2002.  The athletic trainer found that her symptoms correlated to her in-service right knee injury.  He further stated it was his "professional opinion that [the Veteran's] previous medical history, mechanism of injury, and prolonged history of internal derangement symptoms indicated that her ACL was ruptured as a result of her service-connected injury in November 1985."

In June 2011, the Veteran fell and twisted her right knee again.  X-rays revealed arthritis.

In December 2011, Dr. J.M.D. provided a statement regarding the Veteran's right knee.  He noted she sustained an injury in service in November 1985 and underwent two knee operations in February and October 2007, with ACL reconstruction in February 2008.  He noted that at the time of her discharge from service her knee problems were "mentioned."  He opined that it was as likely as not that her current right knee difficulties were related to her military service.  "This is based on the presumption of fitness, the discharge physical examination and the service treatment records."

In July 2013, the Veteran testified that she has had ongoing knee problems since her in-service injury.  She indicated that she recovered from her high school knee injury and was able to enter service.  After her November 1985 injury she was moved from her more active duties to handing out gym equipment.  She indicated that there were no additional treatment records after November 1985 because she was given lightened duties and because she was discharged in March 1986 due to pregnancy.  She stated she continued to be cautious with her knee after service and was treated numerous times after service.  She stated that there were no records available prior to the 1990s because all three of her physicians from the 1980s "left" or "left the country."  She reported that the certified athletic trainer was a doctor and an orthopedic physical therapist.  Essentially, her contention is that her knee symptoms were ongoing after the November 1985 injury, and that the February 2006 injury further aggravated her in-service injury.

In July 2013, Dr. E.C.J., from Carolina Orthopedic, provided a positive nexus statement for the Veteran.  He noted she began treatment at Carolina Orthopedic in March 2006, when she was diagnosed with a sprain to the right knee medial collateral ligament.  An April 2006 MRI, however, revealed a chronic ACL tear.  He noted her history of a 1980 injury, but stated she was able to return to an active lifestyle with no significant instability to the knee.  He also noted her history of a 1985 injury with conservative treatment for a possible medial collateral ligament sprain or internal derangement of the knee.  An MRI was not performed in service, "however, as she became more active the knee did have episodes of instability."  He noted that he "cannot be 100% certain that the injury in 1980 did not result in the ACL injury...however, [the Veteran] was very active and had no subjective instability episodes of the right knee from 1980 to 1985."  She was noted to have an injury in 2006, but the April 2006 MRI did not show "evidence of bone bruising which would be indicative of a recent injury."  As there was no evidence of bone bruising, Dr. E.C.J. "believe[d] that she had a torn anterior cruciate ligament prior to 2006.  This would lead [him] to believe that the injury in 1985 was the primary cause of her injury to the right anterior cruciate ligament."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Although the Veteran reported a pre-service injury with surgery at the time of entry into service, physical examination and x-rays revealed her knee to be normal.  For this reason, the Board concludes that a disability was not noted at entry as contemplated by 38 U.S.C.A. § 1111 and § 1153.  Furthermore, given the normal status of her knee at that time, and the findings of Dr. E.C.J., it cannot be said that there is clear and unmistakable evidence of a chronic knee disability prior to service.  Therefore, the Board will presume that the Veteran was sound at entry and consider whether direct service connection is warranted.

In this regard, the claims file contains conflicted medical nexus opinions.  The November 2009 and December 2011 opinions are lacking adequate rationales.  Specifically, the November 2009 opinion does not have any rationale, and the December 2011 rationale is based on the incorrect belief that the Veteran's separation examination included a notation of right knee symptoms.  The December 2009 statement from the certified athletic trainer is helpful in that it reveals the Veteran had right knee complaints prior to 2006.  However, a certified athletic trainer's education would not be comparable to other medical professionals, such as nurses or doctors.  Thus, the claims file contains only two strong medical nexus opinions-the January 2009 VA examiner's opinion and the July 2013 opinion of Dr. E.C.J., of Carolina Orthopedic.  

In contrasting these opinions, the United States Court of Appeals for Veterans Claims (Court) has stressed that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, both the January 2009 examiner and July 2013 private physician were based on thorough consideration of the medical history of the Veteran, and both provided well-reasoned rationales for their conflicting opinions.  Based on the record, the Board finds that the medical opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement to service connection for status post right anterior cruciate ligament injury is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for spondylosis of the thoracolumbar spine is reopened.

Entitlement to service connection for status post right anterior cruciate ligament injury is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required obtain a medical examination and opinion, and to ensure that all available treatment records are contained in the record.

During her July 2013 Board hearing, the Veteran and her representative argued that the Veteran's complete service treatment records are not currently of record.  They argue that the Veteran spent five days in a clinic or hospital in Florida in June 1985, and that these treatment records are not contained in the claims file.  Additionally, during a Decision Review Officer hearing the Veteran reported she was in the Reserves until 1988; however, there are no Reserves treatment records in the claims file.  On remand, the RO should ensure that all available records are contained in the claims file or in Virtual VA.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran argues that her current thoracolumbar spondylosis is due to an in-service spine injury, and in December 2011 a private treatment provider provided an opinion supporting the same.  The opinion included a rationale based upon inaccurate facts.  The Veteran has not yet been afforded a VA spine examination.  After all additional available records have been obtained, the Veteran should be afforded a VA spine examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available service treatment records have been obtained.  Of particular interest are any clinical treatment records from June 1985 (Florida) and any Reserve treatment records.

2.  After any additionally available records have been obtained and associated with the claims file or Virtual VA, schedule the Veteran for a VA spine examination.  The examiner should conduct a full physical examination and interview.  The claims file, access to Virtual VA, and a copy of this remand should be made available to, and reviewed by, the examiner in conjunction with the physical examination.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's current spine disorder(s) is due to or a result of her active service.  

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence with regard to the onset of disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

A complete rationale (explanation) must be provided for all opinions expressed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


